Case 1:20-mc-00199-JGK-OTW Document 3-48 Filed 04/24/20 Page 1 of 3




              Exhibit VV
                                Case 1:20-mc-00199-JGK-OTW Document 3-48 Filed 04/24/20 Page 2 of 3
                                                                                                                     SUBSCRIBE



                                          NEW YORK   LOS ANGELES   SOUTH FLORIDA    CHICAGO   NATIONAL   TRI-STATE

TRENDING:   Coronavirus   Blackstone   Compass   WeWork




                                           Billionaire was detained on suspicion that he paid o� public
                                           o�cials to win mining rights

                                           TRD NEW YORK                            December 20, 2016 10:20 AM
                                           Sta�


                                                                  

                                            Billionaire Beny Steinmetz, who according to sources is a silent
                                            backer of Ziel Feldman’s HFZ Capital Group, is under house
                                            arrest in Israel after being arrested on suspicion that he bribed
                                            government o�cials in Guinea in West Africa.
Case 1:20-mc-00199-JGK-OTW Document 3-48 Filed 04/24/20 Page 3 of 3
        Steinmetz, who heads his own mining company BSG Resources,
        and others were detained by Israeli police on suspicion that they
        bribed public sector o�cials with tens of millions of dollars to
        win the mining rights to a giant iron ore project, Simandou,
        Bloomberg reported. Steinmetz was released on house arrest
        after paying $26 million in bail. As a condition of his bail,
        o�cials con�scated his Israeli and French passports, and he
        isn’t permitted to leave Israel for 180 days.

        A lawyer for Steinmetz told Israel’s Army Radio on Tuesday that
        the allegations are a ploy by competitors like the Rio Tinto
        Group to steal BSG’s mining rights at Simandou. BSG won the
        mining rights in 2008.

        Steinmetz, who has an estimated net worth of $1.28 billion and
        made his fortune in the family diamond business, is also a real
        estate investor, albeit a quiet one. He’s a known backer of HFZ
        Capital   , sources previously told The Real Deal. Little else is
        known about his real estate holdings. Sources told TRD in
        October that HFZ Capital was in advanced discussions to land
        about $1.2 billion in construction �nancing for the Chelsea
        megaproject known as the Eleventh. [Bloomberg] — Kathryn
        Brenzel



                                                      

                       https://trd.media/ny/TWbEmd      Copy


        Tags

         hfz capital group
